        Case 4:19-cv-00314-JSW Document 49 Filed 01/04/21 Page 1 of 5



 1   Laurence M. Rosen, Esq. (SBN 219683)
     THE ROSEN LAW FIRM, P.A.
 2   355 South Grand Avenue, Suite 2450
     Los Angeles, CA 90071
 3   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 4   Email: lrosen@rosenlegal.com
 5   Counsel for Plaintiff Victor Bao
 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA

 9     VICTOR BAO, derivatively on behalf of
       ALPHABET INC.,
10                                                  Case No.: 4:19-cv-00314-JSW
              Plaintiff,
11
                                                    STIPULATION AND [PROPOSED]
12            vs.                                   ORDER REGARDING DISMISSAL
13     LAWRENCE E. PAGE, SUNDAR PICHAI,
       RUTH M. PORAT, SERGEY BRIN, ERIC E.
14     SCHMIDT, L. JOHN DOERR, ROGER W.
       FERGUSON, JR., DIANE B. GREENE, JOHN
15
       L. HENNESSY, ANN MATHER, ALAN R.
16     MULALLY, and K. RAM SHRIRAM,

17            Defendants,
18            and
19
       ALPHABET INC.,
20                                                   Date Action Filed: January 18, 2019
              Nominal Defendant.                     Judge: Hon. Jeffrey S. White
21

22

23

24

25

26
27

28



                      STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
        Case 4:19-cv-00314-JSW Document 49 Filed 01/04/21 Page 2 of 5



 1           Plaintiff Victor Bao ("Plaintiff"), individual defendants Lawrence E. Page, Sundar Pichai,

 2   Ruth M. Porat, Sergey Brin, Eric E. Schmidt, L. John Doerr, Roger W. Ferguson, Jr., Diane B.

 3   Greene, John L. Hennessy, Ann Mather, Alan R. Mulally, and K. Ram Shriram, and nominal

 4   defendant Alphabet Inc. ("Alphabet") hereby stipulate and agree as follows:

 5           WHEREAS, the above-captioned stockholder derivative action, brought on behalf of

 6   Alphabet, was commenced on January 18, 2019 (the "Action");

 7           WHEREAS, other related stockholder derivative actions were brought on behalf of

 8   Alphabet, including (i) four other cases pending in this Court, captioned Cordeiro v. Page, et al.,

 9   Case No. 4:19-cv-00447-JSW (N.D. Cal.), Galbiati v. Page, et al., Case No. 4:19-cv-01063-JSW

10   (N.D. Cal.), Green, et al. v. Page, et al., Case No. 4:19-cv-01165-JSW (N.D. Cal.), and Lipovich v.

11   Page, et al., Case No. 4:19-cv-01295-JSW (N.D. Cal.); (ii) In re Alphabet, Inc. S’holder Derivative

12   Litig., Lead Case No. 19CV341522 (Cal. Super. Ct. Santa Clara Cnty.) (the "California State

13   Action"); and (iii) Irving Firemen’s Relief & Ret. Fund v. Page, et al., Case No. 2019-0355-SG

14   (Del. Ch.) (collectively, these derivative actions are referred to herein as the "Derivative Actions");

15           WHEREAS, on August 20, 2020, the parties to the Derivative Actions executed a formal

16   stipulation of settlement to resolve the claims in all of the Derivative Actions and agreed to file and

17   seek approval of the settlement in the California State Action;

18           WHEREAS, on October 22, 2020, Judge Brian C. Walsh entered an order in the California

19   State Action preliminarily approving the settlement and ordering that notice of the settlement be

20   provided to Alphabet stockholders;

21           WHEREAS, notice of the settlement was provided to Alphabet stockholders in accordance

22   with the preliminary approval order in the California State Action;

23           WHEREAS, on November 30, 2020, following a settlement fairness hearing, Judge Walsh

24   entered an Order After Hearing on November 30, 2020 and Judgment (the "Judgment," attached

25   hereto as Exhibit A), granting final approval of the underlying settlement of the California State

26   Action and finding that the settlement was fair, reasonable, and adequate (Judge Walsh continued

27   the hearing on the issue of plaintiffs' counsel's attorneys' fees, which issue does not affect the finality

28   of the underlying settlement); and


                                                       -2-
                       STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
        Case 4:19-cv-00314-JSW Document 49 Filed 01/04/21 Page 3 of 5



 1          WHEREAS, pursuant to the terms of the stipulation of settlement, Plaintiff shall dismiss this

 2   Action with prejudice.

 3          THEREFORE, IT IS HEREBY AGREED AND STIPULATED by and among the parties,

 4   by and through their respective counsel of record, as follows:

 5          1.      The Action is dismissed with prejudice; and

 6          2.      The parties agree that except as otherwise set forth in the Stipulation and/or

 7   ultimately ordered by the court in the California State Action, each side shall bear his, her, or its

 8   own fees, costs, and expenses.

 9   IT IS SO STIPULATED.

10    Dated: December 21, 2020                      THE ROSEN LAW FIRM, P.A.
                                                    Laurence M. Rosen, Esq. (SBN 219683)
11

12

13                                                              /s/ Laurence M. Rosen
                                                               LAURENCE M. ROSEN
14
                                                    355 South Grand Avenue, Suite 2450
15
                                                    Los Angeles, CA 90071
16                                                  Telephone: (213) 785-2610
                                                    Facsimile: (213) 226-4684
17                                                  Email: lrosen@rosenlegal.com
18                                                  Counsel for Plaintiff Victor Bao
19
      Dated: December 21, 2020                      WILSON SONSINI GOODRICH &
20                                                  ROSATI
                                                    Professional Corporation
21

22
                                                               /s/ Benjamin M. Crosson
23                                                            BENJAMIN M. CROSSON

24
                                                    650 Page Mill Road
25                                                  Palo Alto, CA 94304-1050
                                                    Telephone: (650) 493-9300
26                                                  Facsimile: (650) 565-5100
                                                    bcrosson@wsgr.com
27
                                                    Counsel for Defendants Lawrence E. Page,
28
                                                    Sundar Pichai, Ruth M. Porat, Sergey Brin,
                                                    Eric E. Schmidt, L. John Doerr, Roger W.
                                                    -3-
                      STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
     Case 4:19-cv-00314-JSW Document 49 Filed 01/04/21 Page 4 of 5



 1                                    Ferguson, Jr., Diane B. Greene, John L.
                                      Hennessy, Ann Mather, Alan R. Mulally, K.
 2                                    Ram Shriram, and Nominal Defendant
                                      Alphabet Inc.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                       -4-
               STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
        Case 4:19-cv-00314-JSW Document 49 Filed 01/04/21 Page 5 of 5



 1
                                      SIGNATURE ATTESTATION
 2
            I, Laurence M. Rosen, am the ECF User whose ID and password are being used to file this
 3
     Stipulation and [Proposed] Order Regarding Dismissal. In compliance with Civil L.R. 5-1(i), I
 4
     hereby attest that concurrence in the filing of this document has been obtained from each of the
 5
     other signatories.
 6
      Dated: December 21, 2020                                   /s/ Laurence M. Rosen
 7                                                              LAURENCE M. ROSEN

 8                                                 ****

 9                                               ORDER

10          PURSUANT TO STIPULATION, IT IS SO ORDERED.

11

12    DATED: January 4, 2021
                                                           HONORABLE JEFFREY S. WHITE
13                                                        UNITED STATES DISTRICT COURT

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  -5-
                          STIPULATION AND [PROPOSED] ORDER REGARDING DISMISSAL
